Citation Nr: 1605749	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability to include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from December 1958 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2004, the Houston, Texas RO previously denied service connection for heart disease on the basis that it was not incurred in or otherwise related to the Veteran's military service.  An appeal was not perfected.  However, in the May 2011 rating decision, the Veteran was advised that his claim was being reviewed pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  The Veteran's claimed condition of ischemic heart disease was added to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2015).  Therefore, the issue has been characterized on the title page as a de novo claim.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation). 

The Veteran failed to report for an October 2015 Board hearing before the undersigned from the RO via video conference.  His hearing request is considered as withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service.

2.  CAD is attributable to service.  


CONCLUSION OF LAW

CAD may be presumed to be the result of herbicide exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, cardiovascular disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, in certain circumstances, a veteran may have been exposed to herbicides while serving in Thailand and Korea.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

For purposes of 38 C.F.R. § 3.309(e), the term "ischemic heart disease" includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, note 3.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs reveal no complaints, findings, treatment, or diagnosis of heart disease or injury.  

Post-service, in March 1999, it was noted by a private examiner that the Veteran had a prior history of hypertension with exercise for which he underwent evaluation several years ago requiring cardiac catheterization where he was found to have obstructed CAD of the left anterior descending (LAD) artery with normal left ventricular function.  

In March 2000, the Veteran underwent an EKG which was negative for ischemia.  

In August 2003, the Veteran reported that he had previously suffered an MI and had a scar as shown on an EKG.  February 2004 private records noted that according to the Veteran, he had suffered an MI in the 1990's for which was never hospitalized or treated.  

In a February 2006 private psychiatric record, the Veteran said that his family doctor told him that he had a "silent heart attack" around 1998/1999. 

At the time of a March 2007 VA examination for diabetes mellitus (DM), the Veteran reported that his DM had negatively affected his heart as demonstrated by his having suffered an MI.  

In June 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had seen a heart surgeon in 1989 who performed tests and diagnosed him as having an MI via an EKG.  The Veteran reported that he was taken off work for 6 months.  The current x-rays did not show cardiopulmonary disease.  The examiner diagnosed the Veteran as having CAD.

In August 2010, the Veteran was afforded a DM examination.  Heart testing was also performed.  The Veteran exhibited fair exercise tolerance on stress testing.  There were no ischemic ST changes.  The EKG noted normal sinus rhythm at 56 BPM without any ST or T changes.  The examiner opined that the Veteran had a prior MI and the heart condition which was at least as likely as not a complication of DM because there is a strong association with DM for this condition as it occurs more frequently with diabetics than non-diabetics.   

In April 2011, the Veteran was afforded another VA examination.  The examiner opined that the Veteran did not have CAD or ischemic heart disease.  It was noted that the Veteran had a prior history, by his own admission, of an MI which was diagnosed via EKG only, with no residuals or medication.  Subsequent EKGs were negative for residuals of MI, scar, or ischemia.  

VA clinical records repeatedly documented CAD on the problem list for the Veteran.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has provided competent and credible evidence of past diagnoses of CAD and an MI.  He has repeatedly reported that he has CAD and also suffered an MI in the 1980's-1990's time frame.  Although the Veteran has indicated that he did not receive treatment for the MI, he indicated that he saw a heart surgeon for heart treatment.  However, there are no corresponding records.  The record does reflect that a private examiner in 1999 indicated that the Veteran had previously undergone a cardiac catheterization where he was found to have obstructed CAD of the LAD artery with normal left ventricular function.  The Board finds it significant that this record pre-dates any claim of service connection for a heart disability and it appears that this private examiner did in fact have access to the medical information as his notation was specific to the nature of the heart disability and the fact that it was diagnosed via cardiac catheterization.  It also appears from the record that the Veteran's medical history of CAD, as repeatedly noted in VA records, is likely based on this record.  With regard to the MI, the Veteran has told examiners that it was a "silent" heart attack and that he believed it was diagnosed on EKG.  However, subsequent heart testing including EKG has not confirmed this event.  Nonetheless, the June 2010 and August 2010 VA examiners accepted the Veteran's overall history as accurate.  The Veteran was diagnosed as having CAD and his heart disease was also noted to be etiologically related to his service-connected DM.  The later April 2011 VA examination indicated that the Veteran did not have CAD/ischemic heart disease based on heart testing subsequent to the 1999 medical record and the claimed cardiac events.  However, the VA examiner made no comment regarding the initial diagnosis of CAD via the more invasive cardiac catheterization.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, there are some gaps in the record.  However, the Board finds particularly probative the 1999 record which indicated that the Veteran had a prior diagnosis of obstructed CAD of the LAD artery via cardiac catheterization.  Although subsequent screening EKGs were negative, the Veteran has not undergone the more intensive cardiac catheterization or angiogram, nor will the Board require that the Veteran undergo such invasive testing.  Based on the totality of the record, VA examiners have clearly accepted over the years that the Veteran has CAD as it is repeatedly noted on the problem list of the Veteran's medical issues in the VA clinical records.  The 2010 VA examiners also accepted the history of heart disease, also including the Veteran's self-reported MI for which there is no specific medical record.  Although the April 2011 VA opinion indicated that there is no CAD or ischemic heart disease, this opinion was apparently made on the EKGs with no mention of the contrary cardiac catheterization with the examiner noting that the Veteran had never undergone a coronary procedure when that is apparently inaccurate.  

The Board finds that the evidence of record is in relative equipoise as to the matter of whether the Veteran carries a current diagnosis of CAD.  As noted, there are contradictory opinions, but the Board finds that they are at least of equally probative value as they were provided by medical professionals.  Although EKGs have been normal, there was a prior diagnosis of CAD via a cardiac catheterization and a VA examiner has confirmed a current diagnosis.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for CAD is warranted on a presumptive basis due to inservice herbicide exposure in Vietnam.  Since service connection is being granted on this basis, there is no need to consider secondary service connection.


ORDER

Service connection for CAD as due to inservice exposure to herbicides is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


